 


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

MARY ANN (SHAW) NAWROCKI,

           Plaintiff,                           JUDGMENT IN A CIVIL CASE

      v.                                           Case No. 18-cv-993-jdp

RORY FOSTER,

           Defendant.


      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of
defendant dismissing this case.




/s/                                                     1/7/2019

           Peter Oppeneer, Clerk of Court                   Date




 
